DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the application and are being examined on the merits.
Applicant’s preliminary amendment to the claims, filed on February 16, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 


Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/KR2020/003855, filed on March 20, 2020, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Korean application no. 10-2019-0040397, filed on April 5, 2019. A certified copy of the foreign priority document has been filed in this application on February 16, 2021. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement


Drawing Figure
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing figure filed on February 16, 2021 is objected to because there is only a single view and it must not be numbered and the abbreviation "FIG." must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1, 5, and 10 are objected to because of the following informalities: 
Claim 1 is objected to in the recitation of “having an L-tryptophan-exporting activity” and “positions 79 to 83 in an amino acid sequence” and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite (with markings to show changes made) “having [[an]] L-tryptophan-exporting activity” and “positions 79 to 83 in the[[an]] amino acid sequence”, respectively. 
Claim 5 is objected to in the recitation of “comprises any one amino acid sequence selected from SEQ ID NOS: 131 to 147” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show anthe group consisting of SEQ ID NOS: 131 to 147”. 
Claim 10 is objected to in the recitation of “in a medium” and “cultured medium” and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite (with markings to show changes made) “in a culture medium” and “culture

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"

The claims are drawn to or recite a protein variant having an L-tryptophan-exporting activity, wherein at least one amino acid selected from the amino acids at positions 79 to 83 in an amino acid sequence of SEQ ID NO: 1 is substituted with a hydrophobic or aliphatic amino acid.
According to the specification (p. 7, lines 9-14), “The aliphatic amino add may be, for example, an amino add selected from the group consisting of glycine, alanine, valine, leucine, and isoleucine, but the aliphatic amino add is not limited thereto” and “The hydrophobic (nonpolar) amino acid may be, for example, an amino add selected from the group consisting of glycine, methionine, alanine, valine, leucine, isoleucine, proline, phenylalanine, tyrosine, and tryptophan, but the hydrophobic (nonpolar) amino add is not limited thereto”.
According to the instant specification (p. 4, lines 17-19 and 32-35), “…any protein, which has an activity identical or corresponding to the protein including the amino add sequence of SEQ ID NO: 1, belongs to the protein of the present disclosure, which has an L-tryptophan-exporting activity” and “any protein having an amino add 
The specification discloses the actual reduction to practice of the following representative species of protein variants having L-tryptophan exporting activity as encompassed by the claims – a polypeptide having L-tryptophan exporting activity and comprising the amino acid sequence of SEQ ID NO: 1, except 
leucine at position 79 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine, 
serine at position 80 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, 
leucine at position 81 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine,
serine at position 82 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, or
isoleucine at position 83 of SEQ ID NO: 1 is replaced with alanine, valine, or leucine.
FEMS Microbiol. Lett. 275:312-318, 2007; cited on the IDS filed on February 16, 2021; hereafter “Doroshenko”) taught that overexpression of YddG of E. coli promotes export of aromatic amino acids including tryptophan (e.g., p. 316, column 1) and the prior art reference of GenBank Database Accession Number WP_128385807 (January 2019, 1 page; cited on Form PTO-892) teaches a YddG protein of Acinetobacter baumannii, which has alanine at the position corresponding to position 80 of SEQ ID NO: 1 (see Appendix B). 
As noted above, the recited protein variant having L-tryptophan exporting activity has any amino acid that is considered to be hydrophobic or aliphatic at any one of positions 79-83 of SEQ ID NO: 1 and any additional amino acid modifications (substitutions, additions, deletion, and insertions) as compared to the amino acid sequence of SEQ ID NO: 1. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant 
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of recited protein variants having L-tryptophan exporting activity. Other than the representative species as stated above, the specification fails to describe any other members of the recited genus of protein variants having L-tryptophan exporting activity, which encompasses an extraordinary number of modifications to the amino acid residues of SEQ ID NO: 1. In this case, other than comprising a hydrophobic or aliphatic at any one of positions 79-83 corresponding to positions of SEQ ID NO: 1, no common structural attributes identify the members of the genus of recited protein variants having L-tryptophan exporting activity, which, given the extraordinarily large number of amino acid sequences, the genus of protein variants having L-tryptophan exporting activity is considered to encompass widely variant species. Because the members of the genus share only a minimal structural feature of a hydrophobic or aliphatic at any one of positions corresponding to positions 79-83 of SEQ ID NO: 1, because the genus of recited protein variants having L-tryptophan exporting activity encompasses species that are highly variant in their amino acid sequences, and in view of the high unpredictability of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not 

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polypeptide having L-tryptophan exporting activity and comprising the amino acid sequence of SEQ ID NO: 1, except 
leucine at position 79 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine, 
serine at position 80 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, 
leucine at position 81 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine,
serine at position 82 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, or
isoleucine at position 83 of SEQ ID NO: 1 is replaced with alanine, valine, or leucine, 
does not reasonably provide enablement for all protein variants as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (p. 2, lines 6-12), “[t]he inventors of the present disclosure have succeeded in expressing a novel tryptophan-exporting protein having specificity to L-tryptophan in an L-tryptophan-producing microorganism, and as a result, they have discovered that the amount of L-tryptophan production was significantly improved. In addition, through the introduction of mutations to further improve the ability to export a corresponding membrane protein, they have confirmed that the amount of L-tryptophan production was significantly improved”. 
The breadth of the claims: The claims are drawn to or recite a protein variant having an L-tryptophan-exporting activity, wherein at least one amino acid selected from the amino acids at positions 79 to 83 in an amino acid sequence of SEQ ID NO: 1 is substituted with a hydrophobic or aliphatic amino acid.
According to the specification (p. 7, lines 9-14), “The aliphatic amino add may be, for example, an amino add selected from the group consisting of glycine, alanine, valine, leucine, and isoleucine, but the aliphatic amino add is not limited thereto” and “The hydrophobic (nonpolar) amino acid may be, for example, an amino add selected 
According to the instant specification (p. 4, lines 17-19 and 32-35), “…any protein, which has an activity identical or corresponding to the protein including the amino add sequence of SEQ ID NO: 1, belongs to the protein of the present disclosure, which has an L-tryptophan-exporting activity” and “any protein having an amino add sequence with deletion, modification, substitution, or addition in part of the sequence can also be used in the present disclosure, as long as the protein has an activity identical or corresponding to that of the polypeptide consisting of the amino acid sequence of the corresponding SEQ ID NO.” Thus, given a broadest reasonable interpretation in light of the specification, other than comprising a hydrophobic or aliphatic amino acid at one or more positions corresponding to positions 79-83 of SEQ ID NO: 1, the amino acid sequence of the protein variant is unlimited and encompasses any additional amino acid modifications (substitutions, additions, deletion, and insertions) as compared to the amino acid sequence of SEQ ID NO: 1.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the prior art reference of Doroshenko (supra) taught that overexpression of YddG of E. coli promotes export of aromatic amino acids e.g., p. 316, column 1) and the prior art reference of GenBank Database Accession Number WP_128385807 (supra) teaches a YddG protein of Acinetobacter baumannii, which has alanine at the position corresponding to position 80 of SEQ ID NO: 1 (see Appendix B). 
As noted above, the recited protein variant having L-tryptophan exporting activity has any amino acid that is considered to be hydrophobic or aliphatic at any one of positions 79-83 of SEQ ID NO: 1 and any additional amino acid modifications (substitutions, additions, deletion, and insertions) as compared to the amino acid sequence of SEQ ID NO: 1. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an  change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited protein variant having L-tryptophan exporting activity – a polypeptide having L-
leucine at position 79 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine, 
serine at position 80 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, 
leucine at position 81 of SEQ ID NO: 1 is replaced with alanine, valine, or isoleucine,
serine at position 82 of SEQ ID NO: 1 is replaced with alanine, valine, leucine, or isoleucine, or
isoleucine at position 83 of SEQ ID NO: 1 is replaced with alanine, valine, or leucine.
Other than these protein variants having L-tryptophan exporting activity, the specification fails to provide guidance or direction regarding all other modifications that can be made to the amino acid sequence of SEQ ID NO: 1 with an expectation of maintaining L-tryptophan exporting activity. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for an extraordinary number of protein variants for those having L-tryptophan exporting activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101968317 B1 (cited on Form PTO-892). Reference is made to an English translation of KR 101968317 B1 (obtained from Google Patents on March 21, 2022, 23 pages; cited on Form PTO-892).

Claim 6 is drawn to a polynucleotide encoding the protein variant of claim 1.
Claim 7 is drawn to a vector comprising the polynucleotide of claim 6.
Claim 8 is drawn to an L-tryptophan-producing microorganism which expresses the protein variant of claim 1.
Claim 9 is drawn to the microorganism according to claim 8, wherein the microorganism belongs to the genus Corynebacterium or the genus Escherichia.
Claim 10 is drawn to a method for producing L-tryptophan, comprising: 
culturing the microorganism of claim 8 in a medium; and 
recovering L-tryptophan from the cultured medium or cultured microorganism.
Example 3 of KR 101968317 B1 discloses a Pseudomonas stutzeri membrane protein comprising SEQ ID NO: 9 (translation at pp. 6-7). SEQ ID NO: 9 of KR 101968317 B1 has an alanine at the position corresponding to serine at position 80 of SEQ ID NO: 1 of this application (see Appendix A). Example 9 of KR 101968317 B1 discloses an E. coli transformed with an expression vector comprising a gene encoding the P. stutzeri membrane protein, which had the ability to export a tryptophan analog (translation at p. 11). KR 101968317 B1 discloses a method for producing tryptophan by culturing a microorganism expressing the L-tryptophan export protein in a medium; and recovering L-tryptophan from the cultured medium or cultured microorganism Escherichia coli (translation at p. 4, middle). 
Therefore, claims 1-4 and 6-10 are anticipated by KR 101968317 B1.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0063219 A1 (cited on Form PTO-892). 
Example 3 of US 2020/0063219 A1 discloses a Pseudomonas stutzeri membrane protein comprising SEQ ID NO: 9 (pp. 6-7). SEQ ID NO: 9 of US 2020/0063219 A1 has an alanine at the position corresponding to serine at position 80 of SEQ ID NO: 1 of this application (see Appendix A, SEQ ID NO: 9 of US 2020/0063219 A1 is the same as SEQ ID NO: 9 of KR 101968317 B1). Example 9 of US 2020/0063219 A1 discloses an E. coli transformed with an expression vector comprising a gene encoding the P. stutzeri membrane protein, which had the ability to export a tryptophan analog (pp. 10-11). US 2020/0063219 A1 discloses a method for producing tryptophan by culturing a microorganism expressing the L-tryptophan export protein in a medium; and recovering L-tryptophan from the cultured medium or cultured microorganism (paragraphs [0036] and [0048]). US 2020/0063219 A1 discloses the microorganism expressing the L-tryptophan export protein is Escherichia coli (paragraph [0036]). 
Therefore, claims 1-4 and 6-10 are anticipated by US 2020/0063219 A1.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/164348 A1 (cited on Form PTO-892). .
Example 3 of WO 2019/164348 A1 discloses a Pseudomonas stutzeri membrane protein comprising SEQ ID NO: 9 (translation at p. 7). SEQ ID NO: 9 of WO 2019/164348 A1 has an alanine at the position corresponding to serine at position 80 of SEQ ID NO: 1 of this application (see Appendix A, SEQ ID NO: 9 of WO 2019/164348 A1 is the same as SEQ ID NO: 9 of KR 101968317 B1). Example 9 of WO 2019/164348 A1 discloses an E. coli transformed with an expression vector comprising a gene encoding the P. stutzeri membrane protein, which had the ability to export a tryptophan analog (translation at p. 12). WO 2019/164348 A1 discloses a method for producing tryptophan by culturing a microorganism expressing the L-tryptophan export protein in a medium; and recovering L-tryptophan from the cultured medium or cultured microorganism (translation at p. 5, top and p. 6, top]). WO 2019/164348 A1 discloses the microorganism expressing the L-tryptophan export protein is Escherichia coli (translation at p. 5, top). 
Therefore, claims 1-4 and 6-10 are anticipated by WO 2019/164348 A1.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Database Accession Number WP_128385807 (supra).
The reference of GenBank Database Accession Number WP_128385807 discloses a YddG protein of Acinetobacter baumannii, which has alanine at the position corresponding to the serine at position 80 of SEQ ID NO: 1 (see Appendix B). Tryptophan is an aromatic amino acid and GenBank Database Accession Number WP_128385807 discloses the YddG protein of Acinetobacter baumannii is an aromatic i.e., the YddG protein of Acinetobacter baumannii has L-tryptophan-exporting activity.
Therefore, claims 1-4 are anticipated by GenBank Database Accession Number WP_128385807.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doroshenko (supra) in view of GenBank Database Accession Number WP_128385807 (supra). 
Claims 1-4 are drawn to a protein variant having an L-tryptophan-exporting activity, wherein at least one amino acid selected from the amino acids at positions 79 to 83 in an amino acid sequence of SEQ ID NO: 1 is substituted with a hydrophobic or aliphatic amino acid.
Claim 6 is drawn to a polynucleotide encoding the protein variant of claim 1.
Claim 7 is drawn to a vector comprising the polynucleotide of claim 6.
Claim 8 is drawn to an L-tryptophan-producing microorganism which expresses the protein variant of claim 1.
Corynebacterium or the genus Escherichia.
Claim 10 is drawn to a method for producing L-tryptophan, comprising: 
culturing the microorganism of claim 8 in a medium; and 
recovering L-tryptophan from the cultured medium or cultured microorganism.
The reference of Doroshenko discloses that the identified E. coli amino acid exporters belong to two widespread membrane protein families including DMT membrane proteins (p. 312, column 1, bottom). Doroshenko discloses that that the majority of prokaryotic genomes contain up to 10 or more genes encoding putative amino acid export proteins and that new amino acid exporters could be found among paralogues of the known efflux proteins (p. 312, column 1, bottom). Doroshenko discloses that vector-based overexpression of a YddG protein in an Escherichia coli host cell enhanced the production of L-phenylalanine, L-tyrosine or L-tryptophan by the respective E. coli-producing strains (p. 312, abstract). 
Doroshenko does not teach or suggest a polynucleotide, a vector, an L-tryptophan-producing microorganism, and a method as recited in claims 6-10.   
The reference of GenBank Database Accession Number WP_128385807 teaches an aromatic amino acid efflux DMT transporter YddG protein of Acinetobacter baumannii, which has alanine at the position corresponding to the serine at position 80 of SEQ ID NO: 1 (see Appendix B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doroshenko and GenBank Database Accession Number WP_128385807 to overexpress the protein of E. coli. One would have been motivated to do this because Doroshenko acknowledges a desire to identify new amino acid exporters including an aromatic amino acid export protein, GenBank Database Accession Number WP_128385807 teaches a protein annotated as an “aromatic amino acid efflux DMT transporter YddG”, and Doroshenko discloses identifying an aromatic amino acid export protein by vector-based overexpression of a suspected aromatic amino acid export protein in an L-tryptophan-producing E. coli. One would have had a reasonable expectation of success to overexpress the protein of GenBank Database Accession Number WP_128385807 in an L-tryptophan-producing E. coli because GenBank Database Accession Number WP_128385807 teaches the amino acid sequence of the protein, which one could use for cloning a corresponding polynucleotide into an expression vector, and Doroshenko discloses a method for vector-based overexpression of a polynucleotide encoding a suspected aromatic amino acid export protein in an L-tryptophan-producing E. coli. Therefore, the protein variant, polynucleotide, vector, L-tryptophan-producing microorganism, and method of claims 1-4 and 6-10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Interpretation: Claims 1-4 are drawn to a protein variant having an L-tryptophan-exporting activity, wherein at least one amino acid selected from the amino acids at positions 79 to 83 in an amino acid sequence of SEQ ID NO: 1 is substituted with a hydrophobic or aliphatic amino acid.
Claim 6 is drawn to a polynucleotide encoding the protein variant of claim 1.
Claim 8 is drawn to an L-tryptophan-producing microorganism which expresses the protein variant of claim 1.
Given a broadest reasonable interpretation, claims 1-4 encompass the Acinetobacter baumannii YddG aromatic amino acid efflux protein of GenBank Database Accession Number WP_128385807 (supra), which has alanine at the position corresponding to the serine at position 80 of SEQ ID NO: 1 (see Appendix B). 
Given a broadest reasonable interpretation, claim 6 encompasses a genomic polynucleotide encoding the Acinetobacter baumannii YddG aromatic amino acid efflux protein of GenBank Database Accession Number WP_128385807.
Also, given that bacteria naturally produce L-tryptophan (see Palego et al., J. Amino Acids 2016:8952520, 13 pages, particularly p. 2, column 2, bottom; cited on Form PTO-892) and Acinetobacter baumannii bacteria express the protein of GenBank Acinetobacter baumannii bacteria that expresses the protein of GenBank Database Accession Number WP_128385807 is considered to be encompassed by claim 8. 
Patent Eligibility Analysis Step 1: Claims 1-4, 6, and 8 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite naturally occurring products, which are laws of nature or natural phenomena (natural products). The natural products do not have markedly different characteristics from what occurs in nature, and are considered to be a “product of nature” exceptions. Accordingly, the products of claims 1-4, 6, and 8 are directed to judicial exceptions. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims recite only the products of nature without more and do not include any additional elements that could add significantly more to the judicial exceptions.
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 1-10 are pending in the application.

Claim 5 is objected to for a minor informality. 
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

BGE94730
ID   BGE94730 standard; protein; 314 AA.
XX
AC   BGE94730;
XX
DT   30-MAY-2019  (first entry)
XX
DE   Pseudomonas stutzeri KCTC 22466 membrane protein (Pst), SEQ ID 9.
XX
KW   amino acid production; fermentation;
KW   genetically engineered microorganism; membrane protein; mtr protein.
XX
OS   Pseudomonas stutzeri; KCTC 22466.
XX
CC PN   KR1968317-B1.
XX
CC PD   11-APR-2019.
XX
CC PF   23-FEB-2018; 2018KR-00022054.
XX
PR   23-FEB-2018; 2018KR-00022054.
XX
CC PA   (CJCJ ) CJ CHEILJEDANG CORP.
XX
CC PI   Young JM,  Il SC,  Jin KH,  Yeon KT,  Ah KH,  Kwang SS,  Hyeryun Y;
CC PI   Lee J,  Yong CK;
XX
DR   WPI; 2019-342451/30.
DR   N-PSDB; BGE94731.
DR   REFSEQ; WP_037022429.1.
XX
CC PT   Microorganism producing L-tryptophan comprises amino acid sequence, where
CC PT   microorganism is modified so as to express protein having L-tryptophan-
CC PT   releasing activity.
XX
CC PS   Example 3; SEQ ID NO 9; 49pp; Korean.
XX
CC   The present invention relates to a novel microorganism useful for 
CC   producing L-tryptophan, where the microorganism is modified so as to 
CC   express a protein having L-tryptophan-releasing activity. The invention 
CC   also provides a method for manufacturing L-tryptophan by culturing the 
CC   microorganism. The present sequence represents a Pseudomonas stutzeri 
CC   KCTC 22466 membrane protein (mtr), which can be useful for producing L-
CC   tryptophan.
XX
SQ   Sequence 314 AA;

  Query Match             74.6%;  Score 1178;  DB 28;  Length 314;
  Best Local Similarity   73.2%;  
  Matches  218;  Conservative   38;  Mismatches   42;  Indels    0;  Gaps    0;

Qy          2 NSKKATLIGLTAVVLWSSIVGLIRGVSEHLGATGGAAMMYSVASLFLLLSVGFPKLGSFP 61
              | :||||||| |:||||||||||||||| ||||||| |||||||: || :||||::  ||
Db          3 NQRKATLIGLVAIVLWSSIVGLIRGVSESLGATGGAVMMYSVASVMLLFTVGFPRIREFP 62

Qy         62 KKYLLWGSLLFVSYELCLSLSIGYANTGRQAIEVSMVNYLWPAFTLIAAIA FNRQRANWM 121
              ::||:|||||||||||||:|||||||: |||||| ||||||||||::||| ||||:|| :
Db         63 RRYLVWGSLLFVSYELCLALSIGYANSSRQAIEVGMVNYLWPAFTILAAILFNRQQANLL 122

Qy        122 VVPGFILSIIGICWVLGGDQGLDLAGMLGNVQDNPLSYGLAFLGAVIWAAYCTVTARLAK 181
              :||||:::|:||||||||:|||||:||  |::|||||||||| |||||||||||| |:| 
Db        123 IVPGFLIAILGICWVLGGEQGLDLSGMTANIRDNPLSYGLAFAGAVIWAAYCTVTTRIAG 182

Qy        182 GKNGVTLFFILVALTLWVKFFFGDHRPMSFSLPAIVYLLLAAAAMGFGYAAWNVGILHGN 241
              |||||||||:| || || |:       | ||  |::||:|||:|||||||||||||||||
Db        183 GKNGVTLFFMLTALALWAKYLAIGGETMEFSYHALIYLVLAASAMGFGYAAWNVGILHGN 242

Qy        242 VTVLAGVSYFIPVFSAALSAMVLHAPLPRSFWVGASLVCAGSILCWLATRARRASAAQ 299

Db        243 VTVLAGASYFIPVLSAALAAVLLRTPLSLSFWQGAAMVCIGSILCWFATRAKPPESAQ 300
 
APPENDIX B

Score		Expect	Method				Identities	Positives	Gaps
452 bits(1163)	1e-157	Compositional matrix adjust.	220/294(75%)	260/294(88%)	0/294(0%)

Query  1    MNSKKATLIGLTAVVLWSSIVGLIRGVSEHLGATGGAAMMYSVASLFLLLSVGFPKLGSF  60
            ++ + ATLIGL AV+LWSSIVGLIR VSE LGATGGAAMMYSVAS+FLL+S+GFPK+  F
Sbjct  2    ISKRNATLIGLIAVLLWSSIVGLIRSVSESLGATGGAAMMYSVASVFLLISIGFPKISEF  61

Query  61   PKKYLLWGSLLFVSYELCLSLSIGYANTGRQAIEVSMVNYLWPAFTLIAAIA FNRQRANW  120
            PK+YL+WGSLLFVSYELCL+LSIGY+NT RQAIEV MVNYLWPA T++AAI FN Q++NW
Sbjct  62   PKRYLIWGSLLFVSYELCLALSIGYSNTNRQAIEVGMVNYLWPALTMVAAILFNNQKSNW  121

Query  121  MVVPGFILSIIGICWVLGGDQGLDLAGMLGNVQDNPLSYGLAFLGAVIWAAYCTVTARLA  180
            +V+PGF+++I+GICWVLGG+QGLDLA ML N++DNPLSYGLAF+GA+IWA YCTVTAR+A
Sbjct  122  LVIPGFVIAILGICWVLGGEQGLDLASMLENIKDNPLSYGLAFIGALIWATYCTVTARIA  181

Query  181  KGKNGVTLFFILVALTLWVKFFFGDHRPMSFSLPAIVYlllaaaaMGFGYAAWNVGILHG  240
             GKNGVTLFF+L AL LWVK+      PM F+L AI+YL+LAAAAMGFGYAAWNVGILHG
Sbjct  182  NGKNGVTLFFMLTALVLWVKYLVIGGTPMVFNLHAIIYLVLAAAAMGFGYAAWNVGILHG  241

Query  241  NVTVLAGVSYFIPVFSAALSAMVLHAPLPRSFWVGASLVCAGSILCWLATRARR  294
            NVT+LAG SYFIPVFSAAL+A+VL  PL  SFW GA++VC GS+LCWLATR +R
Sbjct  242  NVTILAGASYFIPVFSAALAAIVLQTPLSMSFWQGAAMVCIGSVLCWLATRQKR  295